United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2553
                                 ___________

Gary J. Brunzo,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Harold W. Clarke, Director of            *
Corrections; Mike Kenny, Chief           *      [UNPUBLISHED]
Executive Officer; M. Rose,              *
Administrator/Supervisor; Scott          *
Isherwood, Unit #1, Housing Unit         *
Manager; Unknown Zeisset, Sergeant, *
Investigating Officer; Steve Burta,      *
Case Manager; J. L. Darling,             *
Classification/Programs; Layne           *
Gissler, Segregation Officer/Review      *
Chair; Jason Simmon, Board Member; *
Randy Crosby, Board Member; Scott        *
Marshall, Board Member; Frank X.         *
Hopkins, Associate Director; Robert      *
Madsen, Board Member,                    *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: March 5, 2003
                            Filed: March 6, 2003
                                 ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________
PER CURIAM.

       Nebraska inmate Gary Brunzo brought this 42 U.S.C. § 1983 action, claiming
that his continued placement in administrative confinement violated his Fifth and
Fourteenth Amendment rights. The district court1 granted defendants summary
judgment, and denied Brunzo’s motion for reconsideration. Brunzo appeals. After
careful review of the record, we affirm.

      Under our cases, the alleged conditions of Brunzo’s confinement simply do not
amount to an atypical and significant hardship relative to the ordinary incidents of
prison life. See Portley-El v. Brill, 288 F.3d 1063, 1065 (8th Cir. 2002); Kennedy v.
Blankenship, 100 F.3d 640, 642-43 & n.2 (8th Cir. 1996). As a result, summary
judgment was appropriate, and the district court did not abuse its discretion in
denying reconsideration, see Smith v. Chem. Leaman Tank Lines, Inc., 285 F.3d 750,
752 (8th Cir. 2002) (standard of review for motion for reconsideration).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE RICHARD G. KOPF, Chief Judge, United States District
Court for the District of Nebraska.
                                         -2-